                                                                           .: !!"DC SONY                 11
                                                                           iDOCUMENT                      ,
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                            ELECTRONICALLY FILEJ;:
                                                                           DOC#:----,-..,._
                                                                           DATE FILED: l 2-c Zo
                                                                                                  ___
 ANI PHARMACEUTICALS, INC.,

                                        Plaintiff,                  ORDER REGULATING
             -against-                                              PROCEEDINGS

 CABARET BIOTECH LTD.,                                              19 Civ. 5409 (AKH)

                                        Defendant.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 This declaratory judgment action arises out of a dispute over the interpretation of

a complex set of related contracts that govern the payment ofroyalties in connection with certain

patent rights. The parties have cross-moved for judgment on the pleadings, each arguing in favor

of their respective understandings of the contracts at issue. For purposes of this order, familiarity

with the underlying facts is assumed. For now, it suffices to note three facts. First, the contracts

here, broadly stated, call for payment to be made from nonparty Gilead Sciences, Inc. ("Gilead")

to Defendant, and for part of this payment to subsequently be distributed to Plaintiff. Second, in

October 2018, Gilead informed Defendant that Gilead contested its obligation to pay Defendant,

and that Gilead would accordingly make all payments thereafter "under protest." Third, this case

was precipitated, in large part, by the inability of Plaintiff and Defendant to agree on whether, in

the event Gilead sought to claw back payments to Defendant that had already been distributed to

Plaintiff, Plaintiff would be required to contribute the money it had already received.

                 Whatever the disagreements that gave rise to this suit, it seems that the parties are

now close to agreement. To start, in Plaintiffs moving brief, Plaintiff states that if Gilead were

to demonstrate its right to retrieve funds from Defendant, Plaintiff would return its portion of the

payment to Defendant:
         [Plaintiff] accepts that, in the event that []Gilead can demonstrate an enforceable
         legal right to the clawback of previously paid license fees and such fees are
         returned to it by [Defendant], [Plaintiff] would be legally obligated to remit to
         Cabaret its pro-rata share of amounts covered by such clawback.

Pl. Mem., ECF No. 24, at 17 n.12. In response, Defendant's opposition brief indicated that

Defendant had not previously been made aware of Plaintiffs position in this regard, see Def.

Opp. Mem., ECF No. 26, at 18 (referring to this concession as being "made for the first time in

this dispute in [Plaintiffs] moving brief'), but that, even knowing this position, Defendant could

perhaps remain on the hook for payments to Gilead that took the form of a settlement:

         Among other things, [Plaintiffs] concession does not protect [Defendant] in the
         event that [Defendant] and Gilead achieve a negotiated settlement of their dispute.

Id. However, in Plaintiffs reply brief, Plaintiff suggested its amenability to contribute payment

to a Gilead-Defendant settlement if Plaintiffs consent is first sought:

         While [Defendant] argues that [Plaintiff] might refuse to reimburse its pro rata
         share in the event that Cabaret enters into a settlement agreement with []Gilead in
         which [Gilead] receives some negotiated amount, .... [Defendant] can avoid any
         such potential issue by confirming that [Plaintiff] consents to a prospective
         settlement agreement that it believes will require [Plaintiff] to participate in a
         payment to [Gilead] before entering into it ...

Pl. Reply Mem., ECF No. 27, at 9 (citations omitted); see id. (referring to the possibility that

Plaintiff "might refuse to reimburse its pro rata share in the event that [Defendant] enters into a

settlement agreement" as "speculati [ve]").

                In light of the foregoing statements, a conference will be held on January 10,

2020, at 10:00 a.m., to discuss the nature of an agreement, if any, that can be reached between

the parties that satisfies all relevant interests.

SO ORDERED.

Dated:          January 2, 2020
                                                         /1/) k- y~l!S-=--
                New York, New York                            AL VIN K. HELLERSTEIN
                                                              United States District Judge


                                                     2
